DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bender et al. (“An Introduction to B^Epsilon-tree and Write-Optimization”, Oct. 2015) in view of Kuszmaul et al. (US Pub. 2008/0307181, hereinafter “Kuszmaul”). 
Regarding claim 1, Bender discloses a method for performing range lookups in a BE-trees, comprising: 
receiving a request to return key-value pairs within a range of keys from the BE-tree, wherein the BE-tree comprises a plurality of nodes, wherein each node of the plurality of nodes is associated with a buffer that stores key-value pairs (p. 1, 2nd column, querying for one or more key-value pairs within the buffer of the root of node of the tree);
 determining a size of the range of keys (p. 1, 2nd column, how much space is being used); 
for each level of the BE-tree: obtaining from within one or more buffers of one or more nodes of the level (p. 2, 1st-2nd column, get the buffers of nodes of every level); and 

sorting and merging all key-value pairs in the result data structure (p. 1, 2nd column, sorting by the their target key); and 
returning the result data structure in response to the request (p. 2, 2nd column, applying relevant messages before results of the query are returned).
While Bender discloses size, Bender does not explicitly disclose a fractional size and a set of key-value pairs within the range of keys up to a size equal to the fractional size; however, Kuszmaul discloses a fractional size and a set of key-value pairs within the range of keys up to a size equal to the fractional size (¶ [0096], the sum of the sizes of the first k-1 levels is at least an .OMEGA.(1/B.sup..epsilon.) fraction of the size of the kth level, a level is merged into at most B.sup..epsilon. times before its items participate in a merge into a future level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuszmaul into Bender to allow looking ahead pointers when used to achieved block transferred faster (Kuszmaul, ¶ [0095]).

Regarding claim 2, Bender in view of Kuszmaul discloses the method of claim 1, wherein the result data structure is one of a B-tree or an array (Kuszmaul, ¶ [0014], disclosing using a B-tree array).

Regarding claim 3, Bender in view of Kuszmaul discloses the method of claim 1, wherein determining the fractional size of the range of keys comprises dividing the range of keys into a plurality of sections based on a number of key-value pairs that fit within a system memory, wherein the fractional size is a size of a section of the plurality of sections (Kuszmaul, ¶ [0096], the sum of the sizes 

Regarding claim 4, Bender in view of Kuszmaul discloses the method of claim 1, wherein the BE-tree is locked during performing a range lookup to prevent modifications of the BE-tree (p. 5, 1st column, sect 1.4 describes how to prevent a collision of  message, such as “read-modify-write”).

Regarding claim 5, Bender in view of Kuszmaul discloses the method of claim 1, wherein, for each level of the BE-tree, obtaining the set of key- value pairs comprises: determining a key-value pair within the one or more buffers of the one or more nodes associated with a particular key of the range of keys is one of: a delete message (Bender, Fig. 1); an insert message; or a modification of a key-value pair associated with the particular key to a fixed value (p. 4, a constant is a fixed value disclosed by Bender); and 
not including in the set of key-value pairs any key-value pairs associated with the particular key having an earlier ordering than the key-value pair (Fig. 1).

Regarding claim 6, Bender in view of Kuszmaul discloses the method of claim 1, further comprising, for a first level of the BE-tree: determining that key-value pairs within the range of keys remain in the one or more buffers of the one or more nodes of the first level (Fig. 1 is a good description of range of keys in buffers of node in each level); 
storing an indicator in the result data structure indicating key-value pairs within the range of keys have not been fully transferred from the first level (p. 2, 2nd column, indication of “Not found”).


during merging of key-value pairs associated with a first key, determining that the indicator is stored within the result data structure associated with a first key-value pair having the first key (p. 6, section 1.5 for merging trees); 
pausing the merging of the key-value pairs associated with the first key based on the determining the indicator is stored (p. 6, section 1.5 for merging trees; Kuszmaul, ¶ [0110], The log also contains logical records indicating which values were inserted, deleted, or modified. These logical log records are designed to record idempotent operations); 
obtaining additional key-value pairs within the range of keys from the one or more buffers of the one or more nodes of the first level while the merging is paused (p. 6, section 1.5 for merging trees; Kuszmaul, ¶ [0110], The log also contains logical records indicating which values were inserted, deleted, or modified. These logical log records are designed to record idempotent operations);
 transferring the additional key-value pairs to the result data structure (p. 2, 2st column, moving messages to target location in a structure); and 
continuing merging of the key-value pairs associated with the first key after transferring the additional key-value pairs (p. 2, 2st column, merging messages to target location in a structure).
Regarding claims 8-14, see discussion of claims 1-7 above for the same reason of rejection because they share similar scope of claim language.
Regarding claims 15-20, see discussion of claims 1-2 and 4-7 above for the same reason of rejection because they share similar scope of claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154